      Case 3:20-cv-03391-B Document 1 Filed 11/13/20                  Page 1 of 7 PageID 1



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

 SHERI BURDINE,                                     §
        Plaintiff,                                  §
                                                    §
 v.                                                 §          CIVIL ACTION NO. 3:20-cv-03391
                                                    §
 QUIKTRIP CORPORATION and KENNETH                   §
 MOON                                               §
       Defendants.                                  §

                               DEFENDANTS’ NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       Pursuant to the terms and provisions of 28 U.S.C. §§ 1441 and 1446, Defendant QuikTrip

Corporation hereinafter, “Defendants” in the cause styled “Sheri Burdine v. QuikTrip Corporation

and Kenneth Moon” originally pending as Cause No. DC-20-15580 in the 162nd Judicial District

Court of Dallas County, Texas, files this Notice of Removal of the cause to the United States

District Court for the Northern District of Texas, Dallas Division.

                                                I.
                                       BASIS FOR REMOVAL

       The basis for removal of this action is diversity jurisdiction under 28 U.S.C. § 1332. In

particular, diversity jurisdiction exists in this case because there is complete diversity of

citizenship between the parties. Plaintiff is a citizen of the State of Texas, Defendant is not a

citizen of the State of Texas, and the amount in controversy exceeds $75,000.00, exclusive of

interest and costs. See 28 U.S.C. § 1332.




                                                -1-
     Case 3:20-cv-03391-B Document 1 Filed 11/13/20                   Page 2 of 7 PageID 2



                                                II.
                                     DIVERSITY JURISDICTION

       Plaintiff Sheri Burdine, at the time of the initial filing of this action and at the current time

of the removal of this action, was and is a citizen, resident, and domicile of the State of Texas.

       QuikTrip Corporation (“QuikTrip”), at the time of the initial filing of this action and at the

time of the removal of this action, was and is a corporation formed under the laws of Oklahoma

with its principal place of business in Tulsa, Oklahoma. QuikTrip Corporation has never been a

resident of, incorporated in, or had its principal place of business in the State of Texas.

       Kenneth Moon (“Moon”), at the time of the incident giving rise to this lawsuit, at the time

of the initial filing of this action, and at the current time of the removal of this action, was and is

a citizen and resident of the State of Texas. However, for the reasons discussed below, Moon is

not a proper party to this action and has been improperly and/or fraudulently joined, and hence

his citizenship should not be considered for purposes of removal.

                                               III.
                                      FACTUAL BACKGROUND

       Plaintiff claims that, on or about July 24, 2020, she slipped and fell on a puddle of water

on the floor created by a melted piece of ice. Plaintiff filed suit on October 15, 2020, in the 162nd

Judicial District Court, Dallas County, Texas, alleging premises-liability, negligence, and

negligence per se causes of action against Defendants.




                                                 -2-
      Case 3:20-cv-03391-B Document 1 Filed 11/13/20                             Page 3 of 7 PageID 3



                                                  IV.
                                      IMPROPER/FRAUDULENT JOINDER

         Since Plaintiff improperly named Kenneth Moon as a defendant, his citizenship should be

disregarded for purposes of diversity jurisdiction.1 Although Plaintiff alleges theories of liability

against QuikTrip, she does not set forth any allegations against Moon other than acts taken in

performance of his duties at QuikTrip.2 Plaintiff did not plead any facts that would allow Plaintiff

to recover from Moon in his individual capacity, and, in fact, did not allege that Moon owed any

separate or independent duty of reasonable care to Plaintiff apart from his employer’s duty.

         Improper/fraudulent joinder may be established where, as here, there is no possibility

that a plaintiff can maintain a cause of action against an employee based on the pleaded facts.3

Federal courts look to Texas state law to determine whether a plaintiff may maintain a cause of

action against a defendant.4

         In Texas an individual acting as an officer, agent, or employee of a company can only be

held individually liable for negligence when the individual owes an independent duty of

reasonable care to the injured party apart from the employer's duty.5 Case law is replete with

opinions finding that store managers and employees do not owe an independent duty of care to

patrons who were injured on store property.6 Actions by an employee or officer taken in the



1
         See generally, Pl’s’ Orig. Pet., attached hereto as Exhibit 2.
2
         Id. at p. 4, ¶¶ 5.04 – 5.05, pp. 5-6, ¶¶ 8.01 – 9.03.
3
        Gasch v. Hartford Accident & Indem. Co., 491 F.3d 278, 281 (5th Cir. 2007); Larrouquette v. Cardinal
Health 200, Inc., 466 F.3d 373, 374 (5th Cir. 2006).
4
         See Travis v. Irby, 326 F.3d 644, 647 (5th Cir. 2003).
5
         Tri v. J.T.T., 162 S.W.3d 552, 562 (Tex. 2005) (citing Leitch v. Hornsby, 935 S.W.2d 114, 117 (Tex. 1996)).
6
        See, e.g., Kopczynski v. Wal-Mart Stores Texas, L.P., No. H-10-4507, 2011 WL 902237, at *4-7 (S.D. Tex.
March 14, 2011) (not designated for publication) (citing Tri v. J.T.T., 162 S.W.3d 552, 562-63 (Tex. 2005) and Leitch,
935 S.W.2d at 117-18); Gaston v. Wal-Mart Stores Texas, LLC, No. H-09-4094, 2010 WL 1426876, at *6-8 (S.D. Tex.


                                                          -3-
      Case 3:20-cv-03391-B Document 1 Filed 11/13/20                            Page 4 of 7 PageID 4



course and scope of employment, whether active or passive, are actions of the corporation on

behalf of the employer.7

         In this case, Plaintiff’s only allegations concerning Moon deal with alleged duties he may

have owed in his capacity as a QuikTrip employee and are not distinct from those which QuikTrip,

itself, would allegedly owe.8 Specifically, Plaintiff alleges both QuikTrip and Moon breached

duties to: (1) use ordinary care to keep the subject premises in a reasonable safe condition; (2)

inspect the premises to discover defects; (3) ensure the floor was clear of spills; and (4) warn

Plaintiff – none of those duties were independently owned by Moon as QuikTrip’s employee.9

Therefore, Plaintiff alleges no facts that would support that Moon owed Plaintiff any duty

independent and apart from QuikTrip duty.10

         There is no possibility that Plaintiff can maintain a cause of action against Moon based on

the pleaded facts, because there is no allegation to support an independent duty apart from his

employer’s duty that Moon owed to Plaintiff. Moon, therefore, has been improperly joined in

this matter and his citizenship should be disregarded. Upon properly disregarding Moon’s




April 8, 2010) (not designated for publication) (citing same); Gonzalez v. Wal-Mart Stores, No. 10-CV-120, 2010 WL
1417748, at *1-3 (W.D. Tex. March 31, 2010) (not designated for publication) (citing same).
7
         Leitch v. Hornsby, 935 S.W.2d at 118.
8
           See Id.; McKinney v. Home Depot, USA, Inc., No. 4:06-cv-327-A, 2006 WL 2947324, at *3 (N.D. Tex. Oct. 13,
2006) (not designated for publication) (concluding that a store manager was improperly joined because the
plaintiff failed to allege that he owed an independent duty to the plaintiff); Palmer v. Wal-Mart Stores, Inc., 65 F.
Supp. 2d 564, 567 (S.D. Tex. 1999) (denying plaintiff’s motion to remand, and noting that the plaintiff made no
allegations that the store manager owed “her any independent duty or duty of reasonable care, apart from that
which his employer owed any store patron”).
9
         See, Pl’s’ Orig. Pet., at p. 3, ¶¶8-13.
10
         Leitch v. Hornsby, 935 S.W.2d at 118; see also Kopczynski v. Wal-Mart Stores Texas, LP, 2011 WL 902237,
at *4-7 (S.D. Tex. Mar. 14, 2011) (co-employees and managers owed no independent duty to employee despite
allegations they personally participated in negligent acts).



                                                        -4-
        Case 3:20-cv-03391-B Document 1 Filed 11/13/20                Page 5 of 7 PageID 5



citizenship, it is clear that complete diversity exists between the remaining proper parties in this

case.

                                                     V.
                                         THE AMOUNT IN CONTROVERSY

         Plaintiff judicially admits in her Original Petition that she is seeking damages in excess of

$75,000.00. In her Original Petition, Plaintiff pleads that she seeks “monetary relief in excess of

$1,000,000.”11 As a result, the amount in controversy in this case exceeds $75,000.00, exclusive

of interest and costs, and this case is removable.12

                                                     VI.
                                               REMOVAL IS TIMELY

         This removal is timely because it is filed “within thirty days after receipt, through service

or otherwise, of a copy of an amended pleading, motion, order or other paper from which it may

first be ascertained the case is one which is or has just become removable.” 28 U.S.C. § 1446(b).

Defendant first became aware this case was removable on or about October 11, 2019, when

Defendant was served with Plaintiff’s Original Petition. Accordingly, this removal is timely

because it is made within thirty days thereafter. Moreover, less than one year passed since the

commencement of the action in state court on October 3, 2019. 28 U.S.C. § 1446(b).

                                                     VII.
                                                    VENUE

         Venue is proper in this district under 28 U.S.C. § 1441(a) because this district and division

encompasses the county in which the removed action has been pending.


11
         See Pl’s’ Orig. Pet., at p. 4, ¶19.




                                                     -5-
     Case 3:20-cv-03391-B Document 1 Filed 11/13/20                 Page 6 of 7 PageID 6



                                             VIII.
                                   PROCEDURAL REQUIREMENTS

       Defendant has also filed with the Clerk of the 162nd Judicial District Court of Dallas County,

Texas a Notice of Filing Notice of Removal to Federal Court simultaneously with the filing of this

Notice of Removal.

       Pursuant to Local Rule 81.1, the following documents are attached hereto for this

Honorable Court’s reference:

       A.        State court docket sheet (as of 11/13/2020);

       B.        Plaintiff's Original Petition (10/15/2020);

       C.        Jury Demand (10/15/2020);

       D.        Citation to QuikTrip Corporation (10/20/2020);

       E.        Citation to Kenneth Moon (10/20/2020); and

       F.        Defendant QuikTrip Corporation’s Original Answer (11/12/2020).

            Also, in compliance with Local Rule 81.1, Defendant has filed the following documents

with the Notice:

                 •      Civil Cover Sheet;

                 •      Supplemental Civil Cover Sheet; and

                 •      Certificate of Interested Persons

       WHEREFORE, PREMISES CONSIDERED, Defendants respectfully pray that this case be

removed to the United States District Court for the Northern District of Texas, Dallas Division.

Praying further, Defendants seek such other and further relief, both at law and in equity, to which

they are justly entitled.




                                                  -6-
     Case 3:20-cv-03391-B Document 1 Filed 11/13/20             Page 7 of 7 PageID 7



                                          Respectfully submitted,

                                          /s/ B. Kyle Briscoe
                                          B. Kyle Briscoe
                                          State Bar No. 24069421
                                          kbriscoe@peavlerbriscoe.com
                                          Seth R. Lightfoot
                                          State Bar No. 24093625
                                          slightfoot@peavlerbriscoe.com
                                          PEAVLER|BRISCOE
                                          2215 Westgate Plaza
                                          Grapevine, Texas 76051
                                          (214) 999-0550 (telephone)
                                          (214) 999-0551 (facsimile)
                                          ATTORNEYS FOR DEFENDANT



                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document has been
forwarded to the counsels of record, in accordance with and pursuant to the Federal Rules of
Civil Procedure on November 13, 2020.

                                          /s/ B. Kyle Briscoe
                                          B. Kyle Briscoe




                                            -7-
